Citation Nr: 1638080	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-29 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left ankle condition, to include as secondary to service-connected right ankle status post sprain with moderate stability, total right knee arthroplasty (prior to August 31, 2012, mild degenerative arthritis of the right knee), and total left knee arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran served in the United States Army from September 1979 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

Throughout the appeal the Veteran has had no diagnosis of a left ankle disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154(a), (b), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In March 2012, the Veteran filed a claim for entitlement to service connection for a left ankle condition, including as secondary to his service-connected right ankle and right knee disabilities.  In his August 2012 notice of disagreement, the Veteran asserted that his left ankle condition should be considered secondary to his service-connected left and right knee disabilities, and to his service-connected right ankle disability.  In his October 2012 substantive appeal, the Veteran reported that his "Left ankle pain did not occur [until] after right knee and ankle were hurt.  Limp put additional strain on left knee and ankle."

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet.App. 439 (1995); El-Amin v. Shinseki, 26 Vet.App. 136 (2013).

The most probative evidence shows that the Veteran does not have a left ankle disability.  Specifically, the May 2012 VA examiner found that the Veteran complained of pain and inversion, but demonstrated no laxity on physical examination.  In a July 2012 addendum, the VA examiner clarified that the Veteran's left ankle was "normal in terms of arthritic changes and on physical exam [there was] no loss in range of motion."  No diagnosis of a left ankle disability during the pendency of the claim is of record.  The most recent diagnosis of a left ankle disability is dated June 2006-more than 5 years prior to the date of claim-when Dr. Stelling, a private physician, diagnosed left ankle pain and instability one week after the Veteran had twisted his ankle.

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, the most probative evidence of record demonstrates that the Veteran has not had a diagnosis of a left ankle disability during the pendency of the claim.  Further, the absence of diagnosis or treatment of his left ankle pain and instability for more than 5 years prior to his claim, when combined with the May 2012 VA examiner's findings, demonstrates that the June 2006 diagnosis did not still apply during the pendency of the claim.

In sum, the Board finds that the most probative evidence fails to link the Veteran's claimed left ankle disability to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for a left ankle disability is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left ankle disability is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


